—Order of the Court of Claims of the State of New York (Gerard Weisberg, J.), entered March 24, 1994, which denied defendant’s cross motion for summary judgment dismissing the claim on the grounds that the court lacked subject matter jurisdiction and that the claim was untimely, unanimously affirmed, without costs.
The court correctly held that it has subject matter jurisdiction over this timely commenced claim under Public Officers Law § 17 for reimbursement of the settlement amount and cost of defending a malpractice action against claimant’s subrogor, an assistant professor of medicine at SUNY-Downstate Medical Center (Frontier Ins. Co. v State of New York, 172 AD2d 13), and that a CPLR article 78 proceeding by the subrogor was not necessary or appropriate (Frontier Ins. Co. v State of New York, 197 AD2d 177, 181). Concur—Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.